Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Eloy (US 3,438,761), Gray (US 3,472,641), LG (KR 10-2012-0015611) and Ban (US 7,644,597).
Although Eloy teaches a float glass manufacturing apparatus having a float bath, a ceiling unit and a cooling module, Eloy teaches that the cooling module comprises flowing a coolant through a heat exchanger and does not teach or suggest a cooling module configured to supply downward a cooling gas that cools the glass ribbon.
Although Gray teaches a float glass manufacturing apparatus having a float bath, a ceiling unit and a cooling module, Gray teaches that the cooling module is configured to supply a cooling gas at a single spot on the glass and does not teach or suggest a cooling module in at least a part of an entire region of the ceiling unit.
Although LG teaches a float glass manufacturing apparatus having a float bath, a ceiling unit and a cooling module, LG teaches that the cooling module is located below the floor of the float bath.
Although Ban teaches a float glass manufacturing apparatus having a float bath and a ceiling unit, Ban does not teach or suggest a cooling module in at least a part of an entire region of the ceiling unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741